UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6397



SAMUEL A. WILDER,

                                             Petitioner - Appellant,

          versus


DOUG CATOE, Director of South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-00-3257)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel A. Wilder, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel A. Wilder seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).      We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.           See Wilder v. Catoe, No. CA-00-

3257 (D.S.C. Feb. 8, 2002).      We further deny Wilder’s motion for a

preliminary injunction. We dispense with oral argument because the

facts   and   legal    contentions   are    adequately   presented     in   the

materials     before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                      2